*65
By the Court

— Emmett, Chief Justice.
The Plaintiff claims that he was the District Attorney for the County of Hennepin during the years 1857 and 1858, with a salary fixed at four hundred dollars per annum, and brought this action to recover the amount of his salary for the last half year of the term. The Defendants answered that the said office of District Attorney was superseded prior to the commencement of the time for which said salary is claimed, by the election and qualification, under the Constitution of the State, of a Prosecuting Attorney for the Judicial District to which that county belongs. To this answer the Plaintiff demurs. The demurrer was overruled by the District Court, and, from the judgment entered thereon, the Plaintiff appeals.
By the Territorial law in existence at the adoption of the State Constitution, each county, organized for judicial purposes, was required to elect a District Attorney for said county, who gave bonds to the County Cormnissioners for the faithful discharge of his duties — and whose duty it was to attend to all suits, applications or motions on behalf of the County before the District Court — to give opinions and advice, on request, to every officer of the county in all matters relating to the discharge of official duties, and in all cases where the county may have an interest. In addition to this, it was his duty to act as public prosecutor, and to prosecute and defend, within his county, all suits, whether civil or criminal, in which the Territory was in any manner interested. In other words, he was to manage the affairs at law, of the county, and to prosecute in behalf of the State.
The Constitution divided the State into judicial districts, embracing several counties, save in a single instance ; and provided for the election in each district of a Prosecuting Attorney for the district. Each district electód a prosecutor, and the first Legislature thereafter provided for the payment of their salaries out of the Treasury of the State.
The duties of a Prosecuting Attorney, unless otherwise provided by law, are simply to carry on the criminal proceedings on behalf of the State or government, within the district for which he is chosen. The civil business in which the State may *66have an interest, comes more directly within the duties of the Attorney General. The Prosecuting Attorney has, as yet, nothing to do with the litigations of the several counties of which his district may be composed. He is elected for a district, and unless a district, as such, is interested in some civil matter in litigation, it would be difficult to conceive of any civil legal business for him as an officer to attend to. In fact, were he to be made..to act as the Attorney for each county in his district, in the place of the District Attorney, as under the Territorial law, he would not only find a great deal of county matters to attend to, to the detriment of the criminal business entrusted to his charge, but he would frequently be at a loss to determine for which party to act; for as counties as well as individuals, litigate with each other, in all actions between different counties in his district, his services could be demanded by each. And yet the State would pay for these services, although the counties alone were interested.
"We think that the Constitution merely transferred to the Prosecuting Attorneys of the districts, the duties in criminal proceedings, which were formerly performed by the District Attorney of each county, that the other duties, as to all civil matters in which the county has an interest, still remain to the District Attorneys until the office of District Attorney is abolished, that these duties cannot in all cases be performed by the Prosecuting Attorney for the district, and could not therefore consistently be conferred upon him, that the law of 1851, authorizing the election of a District Attorney for each county organized for judicial purposes, and defining his duties, is not repugnant to the Constitution, nor repealed thereby, except in so far as it makes it the duty of said officer to attend to criminal proceedings on behalf of the government, and therefore, that the judgment of the District Court overruling the demurrer in this case is erroneous and should be reversed, and the Plaintiff have judgment upon his said demurrer for the amount claimed, with costs.